Citation Nr: 0527806	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-20 029	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension with 
residuals of a cerebral vascular accident (CVA).

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Army 
from January 1994 to March 1999.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia that 
denied the appellant's claims of entitlement to increased 
ratings for his migraine headache and lumbar spine 
disabilities, as well as his claim of entitlement to service 
connection for hypertension with cerebral vascular accident 
(CVA) residuals.  

The increased rating issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant was diagnosed with essential hypertension 
during service and he is currently receiving treatment for 
hypertension.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Finally, with certain enumerated 
disorders such as cardiovascular disease, service incurrence 
may be presumed if the disease is manifested to a degree of 
10 percent or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Review of the service medical records reveals that the 
appellant demonstrated blood pressure readings of 144/80 
(October 1995), 130/90 (May 1996), 133/90 (December 1996), 
155/88 (August 1997), 164/100 and 152/93 (October 1997), 
128/92 (January 1998), 134/83, 169/94, 170/112 and 150/84 
(March 1998), and 148/102 (April 1998) during his active 
service.  In August 1998, the appellant underwent a physical 
evaluation; the associated medical evaluation board (MEB) 
report is dated in November 1998.  That report states that 
the appellant had been diagnosed with mild essential 
hypertension.  It was noted that the appellant would be 
monitored and if his blood pressure remained elevated, he 
would need to be started on medication.

Post-service, the appellant underwent a VA medical 
examination in June 1999.  He demonstrated a blood pressure 
reading of 130/80.  He subsequently underwent another VA 
medical examination in April 2001, and his blood pressure was 
155/93 at that time.

Most recently, the appellant underwent a VA medical 
examination in January 2004.  The examiner stated that the 
appellant's history was significant for hypertension that was 
diagnosed in 1998.  The examiner also noted that the 
appellant had experienced a CVA in October 2001.  

After examining the appellant, the examiner rendered 
diagnoses that included CVA with left hemiparesis.  The 
examiner stated that the appellant had an elevated blood 
pressure and that his history revealed that he had been 
hypertensive since 1998.  The examiner further stated that 
the hypertension was the likely cause of the CVA and that CVA 
is a well-recognized complication of a poorly treated 
hypertension.

The Board finds that the preponderance of the evidence 
indicates that the appellant's hypertension was the result of 
an occurrence or event incurred while on active duty.  There 
is uncontroverted evidence of elevated systolic and diastolic 
blood pressure readings while on active duty.  Furthermore, 
the MEB report included a diagnosis of essential 
hypertension.  Post-service evidence shows continued elevated 
blood pressure readings in June 1999, within a few months of 
the appellant's discharge from service and in April 2001, 
when it was noted that the appellant was on anti-
hypertensives.  Furthermore, the most recent VA examiner 
concluded that the appellant's hypertension was diagnosed in 
1998, and that he currently suffered from hypertension.  The 
January 2004 VA examiner stated that the hypertension was the 
likely cause of the appellant's October 2001 CVA.  


Based on the above, the Board finds that the evidence is, at 
a minimum, in relative equipoise as to whether the 
appellant's hypertension was incurred while on active duty.  
Consequently, reasonable doubt should be resolved in favor of 
the appellant and service connection for hypertension is, 
accordingly, granted.


ORDER

Service connection for hypertension with residuals of a CVA 
is granted.


REMAND

The record indicates that at its last attempt in July 2004, 
the RO was unable to contact the appellant.  Through a 
returned correspondence, it appears that the appellant had 
relocated and had not informed the RO of his whereabouts.  
Although the appellant was scheduled for a VA Central Office 
hearing in April 2005, he failed to appear, and no further 
correspondence has been received from him.  

The record as to the increased rating claims is not ready for 
appellate review.  However, because it has been held that in 
the normal course of events, it is the burden of the claimant 
to keep VA apprised of his whereabouts, the below-specified 
development is contingent upon the appellant being located 
and notifying VA of his address, such that the development 
will avail him and VA of further substantiating evidence.  If 
the appellant does not cooperate in this effort, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).   

Prior to his apparent disappearance, the appellant submitted 
a copy of a private medical record, dated in November 2001, 
that indicates that he was receiving medical treatment for 
his migraine headaches from a private practitioner at 
Cardiology Associates.  The RO has not obtained the rest of 
those treatment records.

The appellant stated in his April 2004 substantive appeal 
that he had had nerve conduction studies of his spine and 
left leg conducted at VA.  Currently, no VA treatment records 
for the appellant are included in the claims file.

Service connection was originally granted for lumbosacral 
strain, effective from March 1999; the lumbar spine 
disability was evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The regulations 
used to evaluate diseases and injuries of the spine have 
changed twice since the appellant's increased rating claim 
was filed in December 2001.  These changes became effective 
on September 23, 2002, and on September 26, 2003.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. 
Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  

Because these changes took effect during the pendency of the 
appellant's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) ((the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the U.S. Supreme Court and the 
Federal Circuit)).

As such, the appellant should be specifically advised by the 
RO of the new and the old rating criteria for evaluating 
diseases and disabilities of the spine and the RO should 
specifically evaluate his claim under 38 C.F.R. § 4.71a as it 
existed at the time he filed his claim, and as amended during 
the pendency of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5290) (2002); 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).



Accordingly, this case is REMANDED for the following:


1.  The RO should ascertain the 
appellant's current mailing address, with 
the assistance of his representative as 
needed.

2.  If the appellant is located and 
provides a current mailing address, the 
RO should contact him to determine the 
names, addresses, and dates of treatment 
by any physicians, hospitals or treatment 
centers (private or government) who 
provided him with relevant evaluation or 
treatment for his low back and his 
migraine headaches.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal, 
including all VA treatment and all 
treatment at the Cardiology Associates, 
to the extent not already on file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  

3.  After obtaining any additional 
evidence identified by the appellant, a 
VA examination should be conducted by an 
appropriately qualified physician to 
determine the nature, extent and severity 
of the appellant's headaches and the 
limitations imposed thereby.  All 
pertinent indicated tests and studies 
should be conducted, and the results 
thereof should be reported in detail.  
The examiner should comment on whether 
the appellant appears to be experiencing 
prostrating attacks of headaches, and, if 
so, the frequency thereof and the length 
of such attacks, and the examiner should 
further comment on how the headaches 
affect the appellant's economic 
adaptability or day-to-day functioning.  
The claims file should be made available 
to the examiner and reviewed in 
conjunction with the evaluation.  The 
examiner is requested to record pertinent 
medical complaints, symptoms, and 
clinical findings, and comment on the 
functional limitations, if any, caused by 
all disabilities noted.  The examiner 
should also opine whether the subjective 
complaints are consistent with the usual 
clinical presentation associated with 
migraine headaches and whether they are 
consistent with the physiological 
findings.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

4.  Upon receipt of the VA examination 
report(s), the RO should conduct a review 
to verify that all requested findings and 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report(s) to the VA 
examiner(s) for corrections or additions.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
RO should consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.  The readjudication should 
include consideration of whether any 
lumbar degenerative disc pathology is 
causally or etiologically related to the 
appellant's service-connected low back 
strain disability.  (If any additional 
development, such as the scheduling of an 
orthopedic or neurological examination of 
the low back, or the obtaining of a 
medical opinion, is necessary to 
adjudicate the lumbar spine issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.)

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



___________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


